Citation Nr: 1436552	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-48 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability (TDIU).

2.  Entitlement to an initial rating in excess of 40 percent of lumbar spine degenerative joint disease and degenerative disc disease.

3.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

4.  Entitlement to service connection for chronic fatigue syndrome, claimed as an undiagnosed illness and secondary to service-connected sarcoidosis.

5.  Entitlement to service connection for chronic muscle and joint pains, to include bilateral osteoarthritis of the first metatarsophalangeal joints, bilateral metatarsalgia, bilateral degenerative joint disease of the knees, bilateral degenerative joint disease of the ankles, right wrist tendonitis, cubital tunnel syndrome, right elbow epicondylitis, and fibromyalgia, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis.  

6.  Entitlement to service connection for a skin disorder, claimed as an undiagnosed illness.

7.  Entitlement to service connection for a respiratory disorder, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis and in-service exposure to pesticides.

8.  Entitlement to service connection for sleep disturbance, claimed as secondary to an undiagnosed illness and as secondary to service-connected sarcoidosis and posttraumatic stress disorder (PTSD) with depressive disorder related to the service-connected lumbar spine disorder and with alcohol dependence related to pain from service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from June to August 1984; from April 1985 to November 1994, to include active service in the Southwest Asia Theater of operations during the Persian Gulf War; and from February 2003 to September 2005 with one month and 29 days of foreign service. 

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2014, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge, and a transcript of the hearing has been associated with the electronic records.

The Board's review includes the electronic and paper records.

In an unappealed May 1998 rating decision, the RO denied a claim of entitlement to service connection for a respiratory disorder, claimed as an undiagnosed illness.  In light of the Veteran's latest period of active service, which is subsequent to May 1998, and its related service treatment records, the Board will review the respiratory-disorder claim on a de novo basis pursuant to 38 C.F.R. § 3.156 (c) (2013).  

In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  In light of the service-connected sarcoidosis, the Board will consider whether the non-service-connected respiratory disorder is secondary to the service-connected sarcoidosis.  Moreover, in an October 2009 statement, the Veteran asserted that his respiratory disorder is related to in-service exposure to pesticides while serving in airplanes.  Also, medical evidence shows that pulmonary disorders are major component of the appellant's chronic fatigue.  Therefore, the claim of entitlement to service connection for chronic fatigue syndrome will be considered as secondary to the service-connected sarcoidosis.  Likewise, given that there is medical evidence attributing polyarthralgia to sarcoidosis, the Board will consider whether any diagnosed disorder manifested by chronic muscle and joint pains is secondary to the service-connected sarcoidosis.  Similarly, in light of the service-connected psychiatric disorder, the Board will consider whether the non-service-connected sleep disturbance is secondary to the service-connected psychiatric disorder as well as the service-connected sarcoidosis.  

As for the claim of entitlement to service connection for chronic muscle and joint pains, the medical evidence shows diagnoses of the following: bilateral osteoarthritis of the first metatarsophalangeal joints, bilateral metatarsalgia, bilateral degenerative joint disease of the knees, bilateral degenerative joint disease of the ankles, right wrist tendonitis, cubital tunnel syndrome, right elbow epicondylitis, and possible fibromyalgia.  Therefore, these disorders are part of the issue on appeal.

In an unappealed May 2006 rating decision, the RO denied entitlement to service connection for chronic pain, claimed as an undiagnosed illness, on the basis that there was no current disability.  Within a year of notice of that denial, the RO received military retiree treatment records showing arthalgias in multiple sites and X-ray evidence of bilateral first metatarsophalangeal osteoarthritis.  This evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for chronic muscle and joint pains.  Therefore, new and material evidence was received within a year of notice of the May 2006 rating decision and that rating decision is not final.  The Board will review this claim on a de novo basis. 

In light of the above, the issues are as stated on the title page.

The issues of entitlement to service connection for prostate and bladder disorders (see an October 2009 statement of the Veteran) and whether new and material evidence has been submitted to reopen a claim for memory loss, claimed as an undiagnosed illness (see a September 2009 statement of the appellant), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

All issues except entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  The Veteran filed his formal claim for TDIU on September 9, 2008.

2.  The appellant last worked on July 16, 2008.

3.  As for July 17, 2008, the Veteran was service-connected for the following disabilities:  PTSD with depressive disorder related to the service-connected lumbar spine disorder and with alcohol dependence related to pain from service-connected disabilities, lumbar spine degenerative joint disease and degenerative disc disease, migraine headaches, irritable bowel syndrome with a history of diverticulitis, sarcoidosis, and painful scar to the left forearm.  These service-connected disabilities were rated at least 70 percent disabling since July 17, 2008, with the lumbar spine disability being rated as 40 percent disabling.

4.  The evidence is in equipoise as to whether the Veteran's service-connected disabilities render him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the TDIU claim, the requirements of the VCAA have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing Law and Regulation

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation without regard to advancing age as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose, disabilities affecting a single system, e.g., orthopedic, will be considered a single disability.  38 C.F.R. § 4.16(a).

Substantially gainful employment suggests a living wage. The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Analysis

The Veteran submitted a formal claim for entitlement to a total rating based on individual unemployability dated in September 2008.  He reported that last worked on July 16, 2008.  In a January 2009 statement, the appellant's former employer confirmed that although his employment ended on August 29, 2008, the claimant last worked on July 16, 2008; that his last payment was on July 25, 2008; and that he was no longer working there because he did return from "LOA", which was taken from July 17, 2008, to August 29, 2008.  He has three years of college education and no additional education or vocational training.  He argues that he is unable to work because of all his service-connected disabilities.  

As for July 17, 2008, the Veteran was service-connected for the following disabilities:  PTSD with depressive disorder related to the service-connected lumbar spine disorder and with alcohol dependence related to pain from service-connected disabilities, lumbar spine degenerative joint disease and degenerative disc disease, migraine headaches, irritable bowel syndrome with a history of diverticulitis, sarcoidosis, and painful scar to the left forearm.  These service-connected disabilities were rated at least 70 percent disabling since July 17, 2008, with the lumbar spine disability being rated as 40 percent disabling.

A March 2008 VA examiner noted that the Veteran would be suitable for sedentary employment with the provision for frequent breaks to stretch and change positions in order to manage his back pain.  The Board notes that this opinion was render prior to the appellant's unemployment.

A February 2009 VA mental disorders examiner noted that the PTSD and depressive disorder signs and symptoms are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  That examiner, however, did not address the employment impairment from the diagnosed pain disorder with psychological features and the alcohol abuse related to physical pain from the service-connected lumbar spine disability and migraine headaches.

A February 2009 VA examiner who evaluated the service-connected lumbar spine disability and migraine headaches noted that given the limitations imposed by his symptomatic lumbar spine disability and migraine headaches, if there were a job where the Veteran could sit, stand, or change positions, he may be able to function.  The examiner indicated that this job has to be a sedentary job where he is no danger to himself or others and that he could perhaps manage that type of job.  The examiner added that since the appellant is taking a narcotic for his lumbar spine disability and migraine headaches, he should not be in a position where he is in a danger to himself or others, and that therefore he should avoid handling machinery, working at heights, climb ladders, or do work where quick reflexes are needed since he has paucity of movement.  This opinion with its use of the words "may" and "could perhaps" is speculative as to what type of sedentary job the Veteran could obtain that is not marginal employment.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).

A June 2012 VA PTSD examiner opined that the Veteran is able to work with his mental health issues but that he needed a supportive and supervised environment.  The examiner clarified that the appellant's substance abuse issues are preventing him from feeling motivated to seek or maintain employment and that the substance abuse issues appear to be driving his inability to work rather than mental health issues related to PTSD or major depressive disorder.  The examiner added that physical health issues are also impairing the claimant's ability to work and that possible vocational rehabilitation might be needed for him to be able to work in an environment that is less physical than his previous employment.  The examiner, however, indicated that physical health issues cannot be commented on as to a preventive to employment since this matter is outside the scope of this examination.  The examiner stated that employment is impacted due to psychological issues since the Veteran has described having difficulty relating to other people, getting angry at work, and having difficulty tolerating work environments and being around other people.  The examiner reiterated that the appellant could work if supported and supervised but that the substance abuse issues will need to be addressed first before he is considered safe to work in any environment.  The Board again notes that the claimant is service-connected for alcohol dependence related to pain from service-connected disabilities.

Taking into account his education and work experience, as well as the specific forms of impairment resulting from his various service-connected disabilities and various caveats from the medical opinions, the Board finds that evidence is in equipoise as to whether the Veteran's service-connected disabilities render him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.  Accordingly, entitlement to a total rating based on individual unemployability is in order.


ORDER

Entitlement to a total rating based on individual unemployability is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A February 2009 VA examination report notes left radiculopathy but the extent of any neurological impairment for rating purposes is not adequately described.  In light of that as well as the passage of time, another VA examination is necessary.

While the Veteran reported at the February 2009 VA examination that he only had intense migraine headaches two to three times a week that normally improve within two to three hours of taking a narcotic or overnight, at the May 2014 hearing he testified that his headaches can now last up to two days.  Hearing transcript, page 9.  Therefore, the appellant has alleged that his headaches have worsened.  Given that assertion and the passage of time since the February 2009 VA examination, another VA examination is warranted.

The March 2008 VA examination shows diagnoses of chronic fatigue with insufficient evidence to diagnose a chronic disorder.  Given that a November 2013 VA treatment record showing a diagnosis of likely multi-factorial chronic fatigue with respiratory disorders being a major component, another VA examination is necessary.

While the March 2008 VA examiner diagnosed myalgias, there is medical evidence of diagnosed disorders involving the joints and April 2013 VA treatment record shows a diagnosis of diffuse bilateral joint pain.  Likewise, the November 2013 VA treatment record reflects a diagnosis of myofascial pain that is possibly fibromyalgia.  Thus, another VA examination addressing chronic muscle and joint pains is necessary.

The March 2008 VA examiner diagnosed asymptomatic folliculitis by history without active lesions.  Given the passage of time and the Veteran's testimony that he still has episodic skin symptomatology (see hearing transcript, pages 22-23), another VA examination is required.

While the March 2008 VA examiner diagnosed chronic respiratory disorder, previous presumptive diagnosis of sarcoidosis, currently with insufficient evidence for a chronic disorder, a November 2013 VA treatment record reflects diagnoses of probable obstructive sleep apnea and atypical chest pain.  Therefore, another VA examination is warranted not only in light of the more recent medical evidence but also in light of consideration of secondary service connection.

The Veteran has not been afforded a VA examination addressing his sleep disturbance so one is warranted.

The Veteran testified that he recently underwent sleep study at the Denver VA Medical Center and would be undergoing another one in June.  Hearing transcript, pages 12, 19.  The AOJ should obtain additional VA treatment records.

While the Veteran's discharge paper for his second period of active duty shows one month and 29 days of foreign service, that discharge paper does not confirm service in the Southwest Asia theater of operations during Operation Iraqi Freedom.  Therefore, the AOJ should obtain his service personnel records for his period of service from February 2003 to September 2005.
   
As noted by the Veteran, there are not many service treatment records from his first period of active duty from April 1985 to November 1994.  The AOJ should make another attempt to obtain his complete service treatment records.

As the Board is considering several claims on a secondary service connection basis, the Veteran needs to be provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  38 U.S.C.A. §§ 5103, 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  Ask the Veteran to identify all treatment for his lumbar spine disability, migraine headaches, chronic fatigue, chronic muscle and joint pains, bilateral osteoarthritis of the first metatarsophalangeal joints, bilateral metatarsalgia, bilateral degenerative joint disease of the knees, bilateral degenerative joint disease of the ankles, right wrist tendonitis, cubital tunnel syndrome, right elbow epicondylitis, fibromyalgia, a skin disorder, a respiratory disorder, and sleep disturbance, and obtain any identified records.  Regardless of the appellant's response, obtain all treatment records from the Denver VA Medical Center since December 2013.

3.  Contact the service department and obtain copies of any additional service treatment records for the Veteran for all periods of service and his service personnel records for his period of active duty from February 2003 to September 2005.  If no additional records can be located, the AOJ should make a formal finding of unavailability of service records.

4.  Thereafter, schedule the Veteran for a VA examination or examinations to address the nature and etiology of the lumbar spine disorder and any related neurological symptomatology, migraine headaches, any chronic fatigue syndrome, and his muscle and joint pains, to include bilateral osteoarthritis of the first metatarsophalangeal joints, bilateral metatarsalgia, bilateral degenerative joint disease of the knees, bilateral degenerative joint disease of the ankles, right wrist tendonitis, cubital tunnel syndrome, right elbow epicondylitis, and any fibromyalgia.  The claims folder should be provided to the examiner or examiners for review in conjunction with the examination or examinations.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner or examiners should opine as follows:

 (a.)  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to lumbar spine degenerative joint disease and degenerative disc disease, to include any neurological impairment.  If there is neurological impairment, the examiner should identify the nerve or nerves involved and describe the severity of the impairment.

(b.)   The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to migraine headaches.

(c.)  The examiner should opine on whether there is a 50 percent or better probability that the Veteran has chronic fatigue syndrome and if so, should opine on whether there is a 50 percent or better probability that the chronic fatigue syndrome is manifested by (1) at least symptoms that wax and wane but result in periods of incapacitation at least one week total duration per year or by (2) symptoms controlled by continuous medication.

(d.)  If chronic fatigue syndrome is diagnosed but it is not manifested by (1) at least symptoms that wax and wane but result in periods of incapacitation at least one week total duration per year or by (2) symptoms controlled by continuous medication, the examiner should opine on whether there is a 50 percent or better probability that the claimant's chronic fatigue syndrome is related to active service, to include complaints of fatigue during active duty and service in the Southwest Asia theater of operations during the Persian Gulf War, and should opine on whether there is a 50 percent or better probability that his chronic fatigue syndrome is caused or aggravated by the service-connected sarcoidosis.  

(e.)  For each of the following diagnosed disorders - bilateral osteoarthritis of the first metatarsophalangeal joints, bilateral metatarsalgia, bilateral degenerative joint disease of the knees, bilateral degenerative joint disease of the ankles, right wrist tendonitis, cubital tunnel syndrome, right elbow epicondylitis - the examiner should opine on whether there is a 50 percent or better probability that each diagnosed disorder is related to active service, to include arthralgia during active duty and service in the Southwest Asia theater of operations during the Persian Gulf War, and should opine on whether there is a 50 percent or better probability that each diagnosed disorder is caused or aggravated by the service-connected sarcoidosis.  

(f.)  As to each painful muscle or joint identified by the Veteran, the examiner should indicate whether such complaints can be attributed to an underlying disease process or other pathology.  If not, this should be specifically noted.  If the pain in any joint can be attributed to an underlying disability, the examiner should opine on whether there is a 50 percent or better probability that such disability is related to service, to include service in the Southwest Asia theater of operations during the Persian Gulf War .

(g.)  The examiner should opine on whether there is a 50 percent or better probability that the Veteran has fibromyalgia and if so, opine on whether there is a 50 percent or better probability that the fibromyalgia is manifested by at least requiring continuous medication for control.

(h.)  If fibromyalgia is diagnosed but it is not manifested by at least requiring continuous medication for control, the examiner should opine as to whether there is a 50 percent or better probability that the claimant's fibromyalgia is related to active service, to include complaints of myalgia during active duty and service in the Southwest Asia theater of operations during the Persian Gulf War, and should opine on whether there is a 50 percent or better probability that his fibromyalgia is caused or aggravated by the service-connected sarcoidosis.

A complete rationale for any opinion offered must be provided.

5.  The Veteran must be afforded a VA skin disorders examination to determine the nature of his skin symptomatology.  The claims folder is to be made available to the examiner to review.  The examiner should opine on whether there is a 50 percent or better probability that the appellant's skin symptomatology is the result of an undiagnosed illness as opposed to a diagnosed disorder.  If the skin symptomatology can be attributed to an underlying disability, the examiner should opine on whether there is a 50 percent or better probability that such disability is related to service, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  A complete rationale for any opinion offered must be provided.

6.  The Veteran must be afforded a VA respiratory disorders examination to determine the nature of his respiratory symptomatology and sleep impairment.  The claims folder is to be made available to the examiner to review.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner or examiners should opine as follows:

(a.)  For the respiratory symptomatology and sleep impairment, the examiner should opine whether there is a 50 percent or better probability that the appellant's symptomatology is the result of an undiagnosed illness as opposed to a diagnosed disorder.  

(b.)  The examiner should opine on whether there is a more than 50 percent probability that the appellant's respiratory symptomatology is a manifestation of the service-connected sarcoidosis.  

(c.)  The examiner should opine whether there is a more than 50 percent probability that the appellant's sleep impairment is a manifestation of the service-connected sarcoidosis or PTSD with depressive disorder related to the service-connected lumbar spine disorder and with alcohol dependence related to pain from service-connected disabilities.  

(d.)  If the respiratory symptomatology or sleep impairment can be attributed to an underlying disability other than the service-connected sarcoidosis or PTSD with depressive disorder related to the service-connected lumbar spine disorder and with alcohol dependence related to pain from service-connected disabilities, the examiner should offer an opinion as to whether there is a 50 percent or better probability that such disability is related to service, to include chest pain and insomnia during active duty and service in the Southwest Asia theater of operations during the Persian Gulf War, and whether there is a 50 percent or better probability that each diagnosed disorder is caused or aggravated by the service-connected sarcoidosis or PTSD with depressive disorder related to the service-connected lumbar spine disorder and with alcohol dependence related to pain from service-connected disabilities.   

A complete rationale for any opinion offered must be provided.

7.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


